By the Court, Wallace, C. J.:
The order under which the prisoner is detained in custody directs that he be held to answer to any indictment found against him for the murder of Edward Madden; the order *376was made by the District Court, the judge of which court is a magistrate vested with authority to hold accused persons to answer (Penal Code, Secs. 808-874), and was entered after hearing the evidence touching the alleged killing of Madden by the prisoner. Whether the order was irregularly entered, was erroneous, or what defense or advantage it may possibly afford the prisoner, should he be again put upon his trial for the killing of Madden, are questions which it is not the office of a writ of habeas corpus to present for our consideration. “The writ of habeas corpus,” as well observed here in Ex parte McCullough, “ has not been given for the purpose of reviewing judgments or orders made by a court or judge, or officer acting within their jurisdiction. To put it to such a use ivould be to convert it into a writ of error,” etc. (35 Cal. 100.)
It results that the prisoner must be remanded, and it is so ordered.
Mr. Justice Cbockett did not express an opinion.